Citation Nr: 0839611	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  07-18 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back condition, to 
include degenerative disc disease of thoracic and lumbar 
spine.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  Service in Vietnam and award of the Combat Infantry 
Badge and Army Commendation with V device is evidenced in the 
record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the veteran's claim for service 
connection for a back condition.  The veteran disagreed and 
perfected an appeal.

In July 2005, the veteran and his representative presented 
evidence and testimony at a hearing at the RO before a local 
hearing officer.  A transcript of that hearing has been 
attached to the veteran's VA claims folder.

Clarification of issue on appeal

The veteran's July 2004 claim seeks service-connection for a 
neck and shoulder condition.  In a February 2005 rating 
decision, the RO denied entitlement to service connection for 
a neck and shoulder condition.  In a November 2005 statement, 
the veteran contended that he intended to seek service 
connection for a back condition, and not the shoulder and 
neck conditions.  The Board notes that the veteran's 
substantive appeal addresses only the RO's April 2006 rating 
decision which denied the veteran's claim for service 
connection for a back condition, and there is no substantive 
appeal of the RO's February 2005 rating decision regarding 
the veteran's neck and shoulder condition.  Thus, only the 
issue of entitlement to service connection for a back 
condition is in appellate status.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDING OF FACT

A preponderance of the evidence supports a conclusion that 
the veteran's back condition is unrelated to his active duty 
military service.


CONCLUSION OF LAW

Entitlement to service connection for a back condition, to 
include degenerative disc disease of thoracic and lumbar 
spine, is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he injured his back when he was 
thrown from a helicopter as it crashed during his service in 
Vietnam.  The Board will first address preliminary issues and 
then render a decision on the issue on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, VBA provided the veteran with notice in letters 
dated September 2004 and May 2006 in which the veteran was 
informed what was required to substantiate a claim for 
service connection.  Specifically, the veteran was informed 
that the evidence needed to show that he had an injury in 
military service or a disease that began in or was made worse 
during military service or an event in service causing injury 
or disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in military service.  Both notices were 
prior to the date of the last adjudication of the veteran's 
claim, May 2007.  Thus, the veteran had a meaningful 
opportunity to participate in the adjudication of his service 
connection claim.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006).

In addition, the letters notified the veteran that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. 

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In this case, the veteran was specifically informed of how VA 
determined a disability rating and an effective date in 
letters dated March and May 2006.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, all pertinent VA medical records and 
all private medical records identified by the veteran.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  In this case, the veteran was provided an 
examination in August 2005 regarding his claim for 
entitlement to service connection. 

VA has further assisted the veteran throughout the course of 
this appeal by providing him with a statement of the case 
which informed him of the laws and regulations relevant to 
his claim.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As indicated in the Introduction, the veteran 
presented testimony at a hearing before a local hearing 
officer at the RO.  

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulation 

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002). When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim. See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

As noted, in order to establish service connection for a 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. See Hickson supra.  The Board will 
address each Hickson element in turn.

With regard to element (1), the record contains the August 
2005 VA medical examiner's diagnosis of "mild degenerative 
disc disease of the cervical, thoracic, and lumbar spine."  
Thus, element (1) is satisfied.

With regard to element (2), medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, the Board has carefully 
reviewed the veteran's service medical records (SMR) which do 
not contain any entry showing a complaint or treatment of a 
back injury or condition.  Indeed, the veteran's July 6, 
1969, separation physical has nothing regarding a back 
condition, and the veteran marked "no" next to a box 
inquiring whether he had "back trouble of any kind."  Nor 
is there any evidence of record indicating a back condition 
manifested within one year of the veteran's discharge from 
active duty.

The only evidence of an injury is the statements of the 
veteran.  He contends that he was a passenger in a helicopter 
which was shot down during combat operations in Vietnam.  As 
it fell, he was thrown from the aircraft and landed on the 
ground after falling from about treetop level.  See page 10 
of the veteran's statement regarding stressors received 
October 2004.  The veteran has not submitted any buddy 
statements regarding the crash, nor is there any official 
documentation of the crash in the record.  The veteran's 
statements are corroborated to a limited extent by a document 
indicating that K.H. was killed in a non-hostile helicopter 
crash on May 5, 1969.  There is no document of record which 
indicates the veteran was onboard the helicopter when it 
crashed.

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof of 
service-connection . . . satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions and 
hardships of such service . . . Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary." See also 38 C.F.R. § 3.304(d) 
(2008).

The veteran has submitted evidence that he was awarded the 
Combat Infantry Badge, and was awarded an Army Commendation 
Medal with a "V" device for valor for his actions in combat 
on November 7, 1968, in Vietnam.  The veteran's Army military 
occupation specialty was for an infantry intelligence 
operator.  The record further indicates that the veteran 
served as part of an airborne Ranger force attached to the 
101st Airborne Division.  Thus, the Board finds that the 
evidence of record supports a conclusion that the veteran can 
be considered a combat veteran under § 1154(b).  

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
In Kessel v. West, 13 Vet. App. 9 (1999), the Court affirmed 
that the 38 U.S.C.A. § 1154(b) presumption only relates to 
the question of service incurrence, it does not relate to 
questions of whether the veteran has a current disability or 
whether there was a nexus between the in- service event and 
the current disability.  In this case, even assuming the 
veteran's statements are "consistent with the circumstances, 
conditions and hardships of such service," and he was 
onboard the helicopter that crashed, the evidence does not 
support a finding that there is a nexus between the veteran's 
claimed helicopter accident and his current disability.

With regard to element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability, the veteran has submitted the opinions of 
Dr. R.O. and Dr. R.K.  Dr. R.O., a chiropractor, stated in an 
April 2006 letter, that "upon quizzing for injuries the only 
one of significance was of great significance, which was a 
helicopter crash in Vietnam."  Dr. R.O. opined that the 
veteran's current back condition was "almost assuredly 
caused by the chopper crash."  Similarly, Dr. R.K., M.D., 
stated the following in a November 2006 letter:

[The veteran] was involved in a helicopter crash in 
Vietnam in 1969.  He was thrown from the helicopter 
and sustained numerous contusions.  He likely had a 
significant impact upon his axial spine including 
vertebral bodies and disc spaces. . . . It is most 
likely that the helicopter crash that he was 
involved in Vietnam in 1969 has led to the 
progression of or acceleration of his axial spine 
problems that currently are being treated to date.

As noted above, the veteran is the only source for the 
assumptions of the accident each doctor has made.  It does 
not appear that either Dr. R.K. or Dr. R.O. had the veteran's 
VA claims folder to review.  If they had, they would have 
seen that the veteran contended that the accident occurred 
about 20 days until he was sent home from Vietnam.  See 
Veteran's statement received October 2004 at p. 10  Another 
item in evidence submitted by the veteran reports the death 
of K.H. on May 5, 1969; the date of the helicopter accident.  
The veteran's last day of service was July 7, 1969.  As noted 
above, his separation physical occurred on July 6, 1969.  

Thus, the evidence indicates that there was no back injury, 
nor evidence of "numerous contusions" or serious injury to 
the veterans spine noted by the examining medical officer at 
the veteran's separation physical or reported by the veteran 
about 60 days after the incident.  Moreover, there is no 
medical evidence of any back injury occurring during service 
at all.  Indeed, there is no evidence of any back injury 
until many years after the veteran was separated from active 
duty.

In sum, the evidence does not support either Dr. R.K.'s or 
Dr. R.O.'s opinions.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"]; 
see also Elkins v. Brown, 5 Vet. App. 474, 478 [rejecting 
medical opinion as "immaterial" where there was no indication 
that the physician reviewed the claimant's service medical 
records or any other relevant document that would have 
enabled him to form an opinion on service connection on an 
independent basis].  There is, however, evidence of a medical 
opinion against the veteran's interest made by a VA physician 
who did review the veteran's VA claims folder.

A March 2006 VA medical examiner reviewed the veteran's VA 
claims folder and opined that the "veteran's disc disease in 
the thoracic spine is not caused by or a result of the injury 
as noted."  The VA physician explained that he reviewed the 
claims folder and "there is no mention about any injuries or 
back condition."  The VA physician stated that his rationale 
was that the veteran is 60 years old and that he had 
"degenerative changes in all different areas of the 
cervical, thoracic and lumbar spines."  Those degenerative 
changes were "quite consistent with [the veteran's] age and 
not related to any specific injury."  

The March 2006 examiner's opinion is deemed to be more 
probative than the opinions of Dr. R.K. and Dr. R.O. because 
the underlying rationale is supported by the evidence of 
record.  Conversely, both Dr. R.K. and Dr. R.O. gave opinions 
that presumed the veteran's involvement in the helicopter 
crash as he described it, that did not account for the lack 
of any evidence of a back condition during service, and did 
not address the lack of any evidence of a back condition for 
many years after the veteran left active duty.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare transcription 
of a lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional"]; see also Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  Their opinions are not supported by 
the evidence of record.

For those reasons, the Board finds that the veteran's claim 
fails for lack of evidence of Hickson element (3), and that 
entitlement to service connection is not warranted.


ORDER

Entitlement to service connection for a back condition is 
denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


